Citation Nr: 1540533	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE/s

1.  Entitlement to an increased rating for degenerative arthritis, status post fracture deformity of the left distal humerus (left elbow disability), currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for left ulnar neuropathy, currently rated 10 percent disabling.

Entitlement to a total rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied an increased rating for a left elbow disability, rated 10 percent disabling.  Original jurisdiction of the case was subsequently transferred to the RO in Louisville, Kentucky.  

The Veteran testified at a hearing before the undersigned at the RO in September 2010.  

The Board remanded this claim in January 2011 and November 2013 for further development.

In April 2012, the Appeals Management Center granted a separate 10 percent rating for ulnar neuropathy, effective March 15, 2011.  The rating for this disability is considered an element of increased rating claim.  TDIU is raised as an element of the increased rating claim.  Rice v. Shinseki, 

The issues of entitlement to a TDIU and increased rating for the elbow disability on an extraschedular basis is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND section of this decision



FINDINGS OF FACT

1.  The Veteran has had limited motion of the left elbow and forearm, but with flexion to 100  degrees or greater and extension to more than 45 degrees, supination to higher than 30 degrees, and pronation to beyond the last quarter of the arc, even with consideration of impairment due to pain and other factors during flare-ups or after repetitive use; and mild or moderate deformity due to joint fracture, but not marked deformity or ununited fracture of the head of the radius; with no ankylosis, bone fusion, flail joint, or malunion or nonunion of the radius or ulna.

2.  The Veteran has had neurological impairment in the arm and hand related to his left elbow disability most nearly approximating moderate incomplete paralysis of the ulnar nerve since his September 27, 2007, claim for an increased rating.

3.  The Veteran is not unemployable due solely to service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the left elbow disability, to include a TDIU, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.3, 4.7, 4.10, 4.16, 4.19, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2015).  

2.  The criteria for a rating of 30 percent for left ulnar nerve neuropathy, effective since September 27, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8616 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA provided the Veteran with full notice as to the requirements to substantiate his claim in October 2007, prior to the initial adverse adjudication.  This letter included notice that the evidence must show that his disability had worsened or increased in severity, as well the effects of such worsening or increase on his employment and daily life, and the requirements to establish a disability rating and effective date.  

Further, the September 2010 Board hearing focused on the elements necessary to substantiate the claim on appeal.  The Veterans Law Judge asked questions to obtain pertinent evidence and suggest missing evidence as to the nature and severity of the disability, including effects on daily life and employment, and the Veteran and his representative demonstrated actual knowledge of the required elements.  Indeed, the Board remanded this case for additional development due, in part, to testimony and evidence provided during this hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  

Concerning the duty to assist, the RO obtained copies of all identified medical records pertinent to the appeal, including VA records and records pertaining to the Veteran's disability benefits from the Social Security Administration (SSA).  

The RO also provided VA examinations to determine the nature and severity of the Veteran's disability, most recently in December 2013, as directed by the prior remand.  The examiner addressed the effects of flare-ups and repetitive use on limitation of motion and neurological symptoms, as directed in the prior remand, as well as the effects on employability of the left elbow and arm disability.  Although the examiner did not give a measurement of degrees of additional limitation during flare-ups, the examiner explained that there was increased pain but no resulting decrease in range of motion during flare-ups, and that the reduced limitation shown during the examination was likely representative of the limitation during daily life.  As discussed below, the measurements during the examination, as well as the Veteran's reports regarding functional impairment, are generally consistent with the other lay and medical evidence.  Thus, there is no argument or indication that the medical evidence does not adequately reflect the nature and severity of the Veteran's disability, or that further medical records, examination, or opinion is necessary for this appeal.  There is also no suggestion that the Veteran's disability has increased or worsened in severity since the last available evidence.

The Veteran has asserted that he is unemployable due to his left elbow disability.  Although he did not expressly appeal from the denial of a total disability based on individual unemployability (TDIU) in the March 2008 rating decision, this is before the Board on appeal as part and parcel of the claim for a higher rating for the elbow disability, not a separate issue.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Similarly, the Veteran has asserted that he has neurological symptoms including numbness, tingling, and muscle weakness in the left arm due to his left elbow disability.  The Board remanded the case previously, in part, for evidentiary development in this regard.  As a result, in an April 2012 rating decision, the AOJ granted a rating of 10 percent for associated peripheral neuropathy of the ulnar nerve, effective as of March 15, 2011.  A note to the rating criteria for disabilities of the elbow and forearm, including 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5206, under which the Veteran's left elbow disability has been assigned a rating based on painful or limited motion, provides that impairment due to muscle or nerve injury should be separately rated if shown under the appropriate diagnostic code.  Thus, although the Veteran did not expressly appeal from this rating determination, it will also be addressed herein as part of the rating for the left elbow disability.

The Veteran was provided full notice of how to establish his TDIU claim in October 2007, in addition to how to establish an increased rating for his left elbow disability.  The March 2008 rating decision notified him of why the claim for TDIU was not substantiated, the April 2012 rating decision notified him of why the rating for 10 percent, but no higher, was assigned for neurological impairment.  Further, the Veteran provided arguments regarding unemployability and neurological symptoms during the Board hearing.  The Veteran has had ample opportunity to participate in the adjudication of all aspects of his increased rating claim, and he has not alleged any prejudicial error.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  Any errors were not harmful to the essential fairness of the proceedings, and VA has satisfied its duties to notify and assist.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

If there is an approximate balance of positive and negative evidence regarding any material issue, including as to the degree of disability, all reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the appropriate evaluation, it is essential to consider the disability in relation to its history, including the history of the injury and residuals and any treatment.  Different examiners may use different language at different times to describe the same disability.  It is the responsibility of the adjudicator to interpret examination in reports in light of the whole recorded history and reconcile the various reports into a consistent picture to ensure that the current rating accurately reflects the elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Mitchell, 25 Vet. App. 32.

Further, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran has been assigned a 10 percent rating for his left elbow disability, effective since January 2003, under DC 5003-5206, based on arthritis with resulting pain and limited flexion of the forearm.  See 38 C.F.R. §§ 4.27, 4.71a.  

VA received the Veteran's current claim for an increased rating on September 27, 2007.  Throughout the appeal, he has argued that he is entitled to a higher rating because he has pain, decreased range of motion, numbness, tingling, and weakness with difficulty lifting items, which interferes with his daily life and work.

The Veteran has also been awarded a separate 10 percent rating, effective as of March 15, 2011, for neurologic symptoms in the left arm and hand, diagnosed as peripheral neuropathy of the ulnar nerve, under DC 8616.  38 C.F.R. § 4.124a.

Arthritis shown by X-ray findings will be rated based on limitation of motion of the affected joint.  When the limitation of motion is noncompensable under the appropriate diagnostic code, however, a rating of 10 percent will be assigned where there is satisfactory evidence of painful motion, swelling, or muscle spasm.  If there is no limitation of motion, a 10 percent rating may be assigned with X-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent rating may be assigned for such involvement with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  This is not to be combined with a rating based on limitation of motion.  Id. at Note (1).  

There are different ratings for disabilities of the elbow and forearm based on whether the major (dominant) or minor side is affected.  Although there are some notations that the Veteran is right-handed or ambidextrous, he has generally indicated that he is left-handed, stating that he does nearly everything with his left hand.  See, e.g., December 2007 statement, February 2008 VA examination.  Thus, the left elbow disability is considered to be on his dominant (major) side.  See 38 C.F.R. § 4.69 (stating that the injured or most severely injured side of an ambidextrous person will be considered the dominant side for rating purposes).

Normal ranges of motion of the elbow and forearm are elbow flexion from 0 degrees to 145 degrees, forearm pronation from 0 to 80 degrees, and forearm supination from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.  Elbow extension is measured using the same degrees as flexion, but in the opposite direction.

Under DC 5206, a 10 percent rating will be assigned for flexion of the major forearm limited to 100 degrees.  To warrant the next higher rating of 20 percent for the major forearm, flexion must be limited to 90 degrees.  Ratings of 30, 40, and 50 percent for the major forearm require limitation of flexion to 70 degrees, 55 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a.

Under DC 5207, a minimum compensable rating of 10 percent for the major forearm will be assigned where extension is limited to either 45 degrees or 60 degrees.  Ratings of 20, 30, 40, and 50 percent for the major forearm are available for more limited degrees of extension to 75 degrees, 90 degrees, 100 degrees, and 110 degrees, respectively.  38 C.F.R. § 4.71.  

Under DC 5208, a 20 percent rating will be assigned for the major forearm where there is a combination of flexion limited to 100 degrees and extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Under DC 5213, ratings are available for impairment of supination and pronation of the forearm.  Limitation of supination to 30 degrees or less warrants a 10 percent rating for the major side.  Limitation of pronation of the major side warrants a 20 percent rating where motion is lost beyond the last quarter of arc, so the hand does not approach full pronation; or a 30 percent rating where there is limitation of pronation with motion lost beyond the middle of arc.  Loss of supination or pronation of the major side due to bone fusion warrants a 20 percent rating where the hand is fixed near the middle of the arc or moderate pronation; a 30 percent rating where the hand is fixed in full pronation; or a 40 percent rating where the hand is fixed in supination or hyperpronation.  38 C.F.R. §4.71a.

In this case, the Veteran indicated in his September 2007 claim for an increased rating, as well as in a December 2007 statement, that his condition had deteriorated over the last few years.  Similarly, during the September 2010 hearing, the Veteran testified that he had been having pain for a long time, but it was getting worse.  

The Veteran has consistently complained of pain in the left arm and elbow, both at rest or while asleep at night and during activity, and increased pain with increased use or pressure on the elbow.  He has also reported stiffness and crepitus.  For relief during flare-ups or increased symptoms, the Veteran uses NSAIDS or Naproxen, a heating pad, or holds the joint still and does not bend it.  He indicated in February 2008 that he had attempted physical therapy in the past, but the exercises caused too much pain, so he stopped doing them.  See, e.g., statement in December 2007 and February 2009; September 2010 hearing transcript; VA treatment record in November 2008; VA examinations in February 2008, April 2009, February 2011.  

The Veteran has also reported weakness in the left arm and hand.  These complaints and pertinent objective findings are discussed below as to neurological impairment.

Statements from lay witnesses contain similar descriptions of the Veteran's symptoms.  In December 2007, the Veteran's brother stated that he had lost most of the use of his left arm in the last few years, and that he was having to help the Veteran around the house.  In October 2007, the Veteran's wife reported that he had problems dressing and shaving due to pain.  During the September 2010 hearing, the Veteran's sister indicated that he had been having similar symptoms of pain and limited motion since childhood, and she again described his pain in May 2012.  

VA examinations and treatment records confirm decreased range of motion that is relatively consistent with the lay reports, including increased pain during flare-ups.  

During the February 2008 VA examination, the Veteran had flexion and extension from 0 to 140 degrees, with no objective pain, and no change after repetitive testing.  

At the April 2009 VA examination, flexion and extension was from 0 to 130 degrees, with no change after repetitive testing.  The examiner noted that there was tenderness and guarding of movement, and the Veteran was resistant to, and generally did not cooperate well with, range of motion and strength testing.

During the September 2010 hearing, the Veteran testified that he had limitation in bending "forward and backward."  This would relate to flexion and extension of the elbow, respectively.  The VLJ noted that the Veteran could not fully extend his arm, and that it appeared to be limited at about a 45 or 30-degree angle, observing that the Veteran could extend only to approximately 30 degrees.  The Veteran asserted that his elbow was worse than during an examination in 2002, stating that he used to be able to extend the elbow about 3-4 inches farther, but that it had worsened.  

During the February 2011 VA examination, the Veteran had guarding of movement.  Flexion was limited to 125 degrees, and extension was limited to 15 degrees.  There was pain with active motion and after repetitive testing, but no additional limitation.  

During the December 2013 VA examination, the Veteran had left elbow flexion limited to 110 degrees, with evidence of pain at that point, and extension limited to 30 degrees.  There was no change after repetitive use testing.  

The 2013 VA examiner noted that the Veteran would have functional loss of the left arm from less movement than normal, pain on movement, and atrophy of disuse.  He stated that there would be increased pain with repetitive use or flexion and extension, but that there would be no change in the range of motion.  The examiner further noted that the loss of range noted during the examination likely reflected disuse or protected range during normal activities, since current X-rays did not show significant deformity at the elbow joint.  The examiner noted that the Veteran denied flare-ups, in that he stated that his pain was the same all the time.  Although these notations are somewhat contradictory, they are relatively consistent with the Veteran's reports of pain both at rest and with activity, and increased pain with use or pressure on the elbow, as summarized above.  He has not indicated that there was resulting limitation of motion due to pain other than as described during the hearing.

The lay and medical evidence does not support a rating in excess of 10 percent for the left elbow based on limitation of motion.  As summarized above, the evidence establishes flexion of the left elbow ranging from 110 to 140 degrees.  This was true even with notations of guarding of movement and resistance to range of motion testing in 2009 and 2011.  Similarly, the 2013 examiner noted that the Veteran's measured range of motion likely reflected the degree of protected range of motion during normal activities.  Further, the Veteran testified during the September 2010 hearing that his primary limitation was with extension, and medical records and examinations for VA and SSA also noted that the left elbow injury had resulted in extension deficit.  Thus, even considering additional limitation after repetition or during flare-ups due to pain and other factors, there is no showing of flexion limited to 90 degrees or lower, as required for a higher rating of 20 percent under DC 5206.  A noncompensable rating (0 percent) would be assigned for flexion to 110 degrees under DC 5206; however, the Veteran was assigned a 10 percent rating based on arthritis with noncompensable limitation of motion with pain under DC 5003.  See 38 C.F.R. §§ 4.59, 4.71a; see also Mitchell, 25 Vet. App. 32.

Further, the evidence does not show that the Veteran's left elbow extension was limited to 45 or 60 degrees, as required for a minimum compensable rating of 10 percent under DC 5207.  See 38 C.F.R. § 4.71a.  The Veteran had full extension to 0 degrees at several points, but he had left elbow extension limited to 15 degrees during the 2011 examination and to 30 degrees during the 2013 VA examination.  These measurements were obtained with the use of a goniometer, which is essential for accurate measurements.  See 38 C.F.R. § 4.46.  Although the VLJ mentioned limitation of extension of the elbow to a 45-degree angle based on visual observation during the September 2010 hearing, the VLJ also noted that extension may have been to 30 degrees, and the Veteran indicated general agreement with these statements.  The use of a goniometer during the VA examinations allowed for more accurate measurement than visual approximation during the hearing.  Thus, these objective measurements outweigh the evidence based on visual approximation as to limitation to 45 degrees.  Accordingly, the most probative evidence establishes elbow extension limited to no further than 30 degrees, including as due to increased pain or after repetitive use or flare-ups.  In other words, the Veteran retained extension to at least 45 degrees, as well as 60 degrees and higher.  Therefore, a compensable rating is not warranted under DC 5207.  See 38 C.F.R. § 4.71a.  

Likewise, the criteria for a rating based on combined limitation of flexion and extension of the major arm under DC 5208 are not met, as the Veteran had flexion limited to 100 degrees, but retained extension to greater than 45 degrees.  See id.

Regarding supination and pronation, the Veteran has not complained of limitation in this regard, and testing during examinations showed only mild limitation, with measurements from 0 to 80, 85, and 90 degrees from 2008 to 2011.  In December 2013, the examiner noted that there was very mild loss of pronation and supination of about 5 degrees from normal.  This would be to 75 degrees for pronation and to 80 degrees for supination.  See id., Plate I.  There is no indication of left forearm supination limited to 30 degrees, or pronation lost beyond the last quarter or middle of the arc, to include during flare-ups or after repetitive use.  There is also no evidence of bone fusion or fixation in supination or pronation.  Thus, a rating under DC 5213 based on pronation or supination is not warranted.  38 C.F.R. § 4.71a

Similarly, there is no showing of ankylosis of the right forearm or elbow to warrant a rating under DC 5205, as the Veteran retained range of motion, despite pain.  Id.

Although the Veteran has had frequent pain, even while at rest, pain alone does not warrant a rating beyond 10 percent, and a disability rating is not assigned at the level that pain begins for the codes based on limitation of motion; rather, there must also be functional impairment as result of pain or other factors.  Mitchell, 25 Vet. App. 32; cf. 38 C.F.R. § 4.59.  Weakness and increased pain with use have been considered in determining whether a higher rating is warranted based on limitation of motion, as summarized above; however, the Veteran's complaints of weakness, loss of muscle strength and decreased grip, are more pertinent to neurological impairment, as discussed below.

The Veteran has been assigned a 10 percent rating for his limitation of motion of the left elbow and forearm, to include as a result of arthritis with painful on movement.  As there has been measurable limitation of motion, a higher rating of 20 percent rating is not warranted under the alternative rating criteria for arthritis when there is no limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003 (requiring X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations).  Further, such a rating may not be combined with a rating based on limitation of motion.  Id. at Note (1).  

Although there was some tenderness on examination, there is no evidence malunion or nonunion of the radius or ulna (to include false flail joint), so as to warrant a higher rating under DCs 5210 to 5212.  38 C.F.R. § 4.71a.  Rather, the Veteran's injury was a fracture of the humerus, above the elbow.  There is also no indication of flail joint of the elbow to otherwise warrant a rating under DC 5209.  Id.

Under DC 5209, a 20 percent rating may otherwise be assigned for the major extremity where there is joint fracture with marked cubitus varus or cubitus valgus deformity, or with ununited fracture of the head of the radius.  Id.  As noted by the February 2011 VA examiner, a March 1968 letter in the Veteran's service records stated that he had cubitus valgus deformity of the elbow, and a February 1969 record noted an old fracture that was well-healed, but with pain and weakness.  

During the September 2010 hearing, the VLJ noted that there was a visible deformity near the Veteran's left elbow, which the Veteran described as a "big knot" just above the elbow.  Nevertheless, X-rays in February 2008 and April 2009 were interpreted to show slight or moderate deformity.  In February 2011, X-rays showed mild to moderate degenerative changes and were noted to be stable since the last X-rays.  Although the Veteran and VLJ are competent to relay their impressions as to the extent of visible deformity on the Veteran's arm, the interpretations indicated in by the X-ray reports are more probative in this regard because they are based on application of medical training or expertise to the extent of deformities in relationship to the normal appearance of healed joint fractures.  Therefore, to the extent that the lay reports may be interpreted as "marked" deformity, they are outweighed by the X-ray interpretations, and the most probative evidence shows only slight or moderate deformity as a result of the Veteran's joint fracture.  This does not rise to the level of a compensable rating under DC 5206.  Id.

There is no evidence of visible or symptomatic scarring for the left elbow disability.

The Veteran has also been assigned a 10 percent rating for peripheral neuropathy of the ulnar nerve associated with his left elbow disability, effective as of March 15, 2011, under DC 8616.  As discussed below, however, a rating of 30 percent for the Veteran's neurological complaints is warranted for the entire appeal period.

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id. at Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Under DC 8516, complete paralysis of the ulnar nerve, with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers where cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, will be assigned a 60 percent rating for the major side.  Severe incomplete paralysis of the ulnar nerve warrants a 40 percent rating for the major side.  Moderate incomplete paralysis warrants a 30 percent rating for the major side.  Mild incomplete paralysis warrants a 10 percent rating for the major side.  38 C.F.R. § 4.124a.  Neuritis and neuralgia of the ulnar nerve are rated using these criteria under DC 8616 and DC 8617, respectively.  Id.

In this case, the Veteran has reported weakness in the left arm and hand, with very little muscle mass or strength in the arm and decreased grip strength.  He described difficulty or increased pain when lifting one gallon of milk or a five-pound bag of sugar; pushing, pulling, or lifting any amount of weight; and shaving along with other activities.  See, e.g., September 2007 claim, October 2007 and April 2008 statements, September 2010 hearing.  During the Board hearing, the Veteran testified that he had been having weakness in the left hand for the past 5-7 years, but more so in the last 2-3 years.  He also reported numbness and tingling at times that was mainly at elbow, but would radiate along the left arm at times and, when he bent his elbow, would go from about halfway down the forearm down to his hand.  

Prior to the appeal period, a January 2004 VA treatment record noted sensory neuropathy of the bilateral ulnar and radial nerves of unclear etiology.  The 2008 and 2009 VA examinations did not included detailed neurological findings.  

In addition to complaints of pain and weakness, the February 2011 VA examination showed objective loss of muscle mass in the left arm, with a small biceps of 27 centimeters (cm) compared to 32 cm on the right, and the left forearm of 26 cm compared to 27 cm on the right.  The examiner stated that the loss of muscle mass was likely related to disuse because the arm muscles did not receive ulnar nerve innervation.  The examiner also stated, after review of a March 2011 electromyography (EMG) report, that there was a neurological deficit due to the left elbow disability, including numbness and pain related to ulnar nerve injury.    

The December 2013 VA examiner also noted atrophy of disuse, in addition to increased pain with repetitive motion (although no change in range of motion), and dysesthesia or an uncomfortable sensation with repeated touch.  There was also hyperesthesia to touch and vibration in the left ulnar distribution.  Muscle strength was 4 out of 5 for left elbow flexion and extension.  The examiner again noted ulnar neuropathy at left elbow, based on the results of the March 2011 EMG.

In light of the lay and medical evidence, and resolving doubt in the Veteran's favor, he has had relatively consistent symptoms due to impairment of the ulnar nerve throughout the appeal period, including prior to the March 15, 2011, EMG that confirmed peripheral neuropathy of the ulnar nerve.  Thus, a compensable rating is warranted for the entire appeal period, since his September 27, 2007, claim.  

In particular, the Veteran has had organic changes of sensory disturbances including dysesthesia and hyperesthesia along the ulnar nerve distribution, numbness and tingling; as well as muscle atrophy with a smaller forearm and biceps than the right side; and slightly decreased strength of elbow flexion and extension of 4 out of 5.  There has also been decreased left hand grip strength, based on the competent reports from the Veteran and other lay witnesses, although the Veteran can still lift some items for short periods and use his left hand for some activities.  Further, there is nearly constant pain, both at rest and with use, with increased pain after repetitive use.  This combination of organic and sensory symptoms establishes more than mild impairment, and warrants a 30 percent rating for moderate neuritis or incomplete paralysis of the ulnar nerve.  See 38 C.F.R. §§ 4.123, 4.124a, DC 8516.  

The evidence does not rise to the level of severe incomplete paralysis or complete paralysis, as required for a higher rating of 40 or 60 percent, respectively.  Id.  There is no indication of weakened flexion of the wrist, as the Veteran had no limitation of palmar flexion, to include as due to weakness, when measured at the 2011 VA examination.  There is no argument or indication of a change in the wrist function since that time.  Further, although the Veteran has consistently described decreased grip strength, with problems lifting more than five pounds or one gallon of milk, as well as pulling, pushing, or lifting, there is no indication of impairment approaching "griffin claw" or atrophy of muscles in the left hand or fingers.  Id.

Other diagnostic codes for impairment of other peripheral nerves also contemplate symptoms in the elbow, arm, and hand, similar to those manifested by the Veteran's left elbow disability.  See 38 C.F.R. § 4.124a, DCs 8510 to 8517.  Nevertheless, the evidence clearly shows that he has impairment of the ulnar nerve due to his left elbow disability.  Thus, DC 8516 (or 8616 for neuritis) is the appropriate code.  


 (
ORDER

A rating in excess of 10 percent for the left elbow disability based on limited motion on a schedular basis is denied.

A rating of 30 percent for peripheral neuropathy of the left ulnar nerve from September 27, 2007, forward, is granted.


REMAND

As noted in the prior Board remand, the issue of service connection for posttraumatic stress disorder (PTSD) was raised by the record in an April 2013 statement.  The Veteran again submitted this statement in April 2014.  This issue has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is now inextricably intertwined with the issue of entitlement to a TDIU.

The question of entitlement to extraschedular ratings for the left elbow disability and associated peripheral neuropathy is also intertwined with the TDIU.  Brambley v. Principi, 17 Vet. App. 20 (2003).

The Veteran does not currently meet the percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  There is; however, evidence that the service connected disabilities would preclude employment for which the Veteran would otherwise be qualified.  At the 2013 examination, the examiner opined that the disabilities would cause severe impairment in the Veteran's ability to perform physical labor, which appears to be the only type of labor the Veteran has ever performed.  VA policy is to provide TDIU in all cases where service connected disabilities cause unemployment, regardless of the percentages assigned.  38 C.F.R. § 4.16(b) (2015).  The Board cannot consider this question in the first instance, but must remand the issue so that it can be referred to the Director of VA's Compensation and Pension Service for initial adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, this case is REMANDED for the following:

1.  Adjudicate the Veterans claim for service connection for an acquired psychiatric disability, to include PTSD.  This issue should not be certified to the Board unless the Veteran perfects an appeal.

2.  Refer the TDIU issue to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

3.  If any issue on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


